DETAILED ACTION
Status of Office Action
In the prior action, the examiner reviewed the wrong set of claims. This action addresses that error and is, accordingly, non-final. Likewise, this action resets the statutory period for reply to the date of this action. 
Substrate
The claims refer to the apparatus traveling over a “substrate”. The examiner notes that the term is generally used with respect to chemistry. For purposes herein, the examiner reads the term as the surface upon which the transport apparatus travels.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 23-27 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandic (US 6,367,828).
In re claim 23, Mandic teaches a personal transport apparatus, which comprises: a deck (12) configured for supporting a rider in a standing position, the deck having a front end and a rear end (fig. 4); two wheel assemblies (18, 20), in the form of a front wheel assembly (20) positioned towards the front end of the deck, and a rear wheel assembly (18) positioned towards a rear end of the deck (clear from fig. 1), mounted on a bottom surface of the deck (clear from fig. 1), the, or each, wheel assembly having a 
In re claim 24, Mandic teaches each wheel assembly includes a truck that is fastened to a bottom surface of the deck with each pair of wheels being mounted on respective trucks (col. 2, ln 61-col. 3, ln 15).
In re claim 25, Mandic teaches the operator handle includes an elongate support (50) that is mountable to the rear end of the deck.
In re claim 26, Mandic teaches the elongate support is demountable (fig. 3).
In re claim 27, Mandic teaches the deck includes a socket member (64) that defines a socket at the rear end of the deck, one end of the elongate support being receivable in the socket (socket is read broadly “a hollow part or piece for receiving and holding some part or thing” – see definition at dictionary.com).
In re claim 34, Mandic teaches the operator handle includes a handle bar (30) mounted on an upper end of the elongate support so that the operator can grasp the handle bar while pushing or pulling the transport apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandic (US 6,991,243), as applied above, and further in view of Boyle (US 6,991,243).
In re claim 39, Mandic differs in that it does not teach a rider handle is mounted on one of the deck and the operator handle and is positioned so that the rider can grasp the rider handle for balance while supported by the deck. Attention is directed to Boyle which teaches a rider handle is mounted on one of the deck and the operator handle and is positioned so that the rider can grasp the rider handle for balance while supported by the deck. It would be obvious to one of ordinary skill in the art to incorporate a second handle, as taught by Boyle, in order to allow for pulling of the scooter in either direction.
Allowable Subject Matter
Claims 28-38 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/EREZ GURARI/           Primary Examiner, Art Unit 3618